Citation Nr: 1215255	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  09-00 881	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Appeals Management Center of the Department of Veterans Affairs (VA).  The claims file was then returned to the Regional Office in Portland, Oregon (RO).

The July 2007 rating decision had granted service connection for PTSD and assigned a 10 percent disability evaluation, effective in April 2001.  The Veteran disagreed with the disability rating.  Following additional development, the RO issued a November 2008 rating decision that granted a 30 percent disability rating for the service-connected PTSD, also effective in April 2001.  In AB v. Brown, 
6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.

The Veteran had requested a hearing before a travel board to be held at the RO.  The Veteran withdrew his request for a hearing in December 2010.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

After the appeal was certified to the Board, the Veteran sent to the RO additional medical evidence, consisting of a private evaluation dated in November 2010 by a licensed psychologist.  This evidence is pertinent to the Veteran's claim seeking an initial disability rating for PTSD greater than 30 percent.  The Veteran did not submit a waiver of AOJ consideration with respect to this private evaluation.  
38 C.F.R. § 20.1304.  In December 2010, the Veteran's attorney specifically requested that the November 2010 private evaluation be reviewed by the RO.  Because the Veteran has not waived his right to AOJ review, remand is required. 

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal, specifically addressing the newly-submitted private treatment record, dated in November 2010.  If any of the issues on appeal remain denied, issue a supplemental statement of the case containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for the Veteran and his representative to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



